DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of a composition comprising compound 1-65 for the first host compound, 2-5 for the second host compound, and 2-2 for the third host compound in the reply filed on 12 July 2022 is acknowledged.  A search has been extended to the following scope: a compound of 1-65, in which a triazine ring is substituted with a carbazole and a dibenzo[b,d]furan ring (set L10); a second host compound in which two carbazole rings are directly connected to each other (set L7); and a third host compound in which a pentacyclic ring system with two nitrogen-ring atoms (set L9). 
Claims 6-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 July 2022.
Information Disclosure Statement
The information disclosure statements filed 14 February 2020, 28 February 2020, 7 May 2020, and 29 April 2021 are acknowledged and considered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-5 and 16-25 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph due to lack of written description.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163.  While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.
In the instant case, claims 1-5 and 16-25 are drawn to a composition comprising three host organic compounds or an optoelectronic device containing three host organic compounds.
(1) Level of skill and knowledge in the art: 
PARHAM (US 20170237017, published 17 August 2017) describes and OLED with SdT3 (page 101, table 1, example V3; page 107).  

    PNG
    media_image1.png
    150
    525
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    306
    338
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    162
    130
    media_image3.png
    Greyscale




(2) Partial structure:
In a compound of [chemical formula I], at least two of Z1-Z6 are N.  In a compound of [chemical formula II], the benzene rings can separate or joined together to form a fused ring system.  In a compound of [chemical formula 3], variable A represents seven different fused groups with the core part.  
(3) Physical and/or chemical properties and (4) Functional characteristics:
These compounds, when combined together, have higher life-span ratio (T97) higher than comparable examples (page 76, paragraph [00323]).   
(5) Method of making the claimed invention:
Reaction scheme 3 shows the process of creating compound I-65 (page 66, page [00254]).
The MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that claim(s) 1-5 and 16-25 is/are broad and generic, with respect to all possible compounds encompassed by the claims.  The possible structural variations are limitless to any composition comprising three host compounds described by the claims.  Although the claims may recite some functional characteristics, the claims lack written description because there is no disclosure of a correlation between function and structure of the compounds beyond those compounds specifically disclosed in the examples in the specification.  Moreover, the specification lack sufficient variety of species to reflect this variance in the genus.  While having written description of compositions described in tables 1-3 (page 76, paragraph [00323]) and compounds identified in the specification tables and/or examples, the specification does not provide sufficient descriptive support for the myriad of compounds embraced by the claims. 
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
Improper Markush Group
Claims 1-5 and 16-25 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of host compounds 1-3 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: the only defined structural requirement for [chemical formula 1] is at least two of Z1-Z6 are each N.  In a compound of [chemical formula 2] the benzene rings can be separate or fused together.  Additionally, substituents of [chemical formula 2] are H, alkyl groups, a cyclic group, a silyl group, an amine group, a halogen, or a cyano group.  In [chemical formula 3] variable A represents seven different fused groups with no common core structure.  The common usage is an OLED display device (page 1, paragraph [0002]).     
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Conclusion
Claims 1-5 and 16-25 are not allowed.
The following is a statement of reasons for the indication of allowable subject matter:  PARHAM (US 20170237017, published 17 August 2017) describes and OLED with SdT3 (page 101, table 1, example V3; page 107).  This OLED does not anticipate or render obvious a composition of the examined claims because on SdT3 is part of the composition.  None of [chemical formula 2] or [chemical formula 3] is present in the OLED.  

    PNG
    media_image1.png
    150
    525
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    306
    338
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    162
    130
    media_image3.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NOBLE E JARRELL/Primary Examiner, Art Unit 1699